IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 00-50449
                           Summary Calendar



CHARLES GARDNER,

                                           Plaintiff-Appellant,

versus

LARRY G. MASSANARI,
ACTING COMMISSIONER OF SOCIAL SECURITY,1

                                           Defendant-Appellee.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                           (SA-98-CV-850)
                        --------------------
                            June 18, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:**

     Plaintiff-Appellant    Charles   Gardner   appeals   the   district

court’s affirmance of the Social Security Commissioner’s denial of

supplemental security income and disability insurance benefits. He

first avers that the district court erred in finding that it did

not have jurisdiction to address two of his claims that were not




     1
        Larry G. Massanari has replaced Kenneth S. Apfel as
acting Commissioner of Social Security and is therefore
substituted in accordance with Fed. R. App. P. 43(c)(2).
     **
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
raised in his request for review to the Appeals Council.                            Gardner

is correct.

      The Supreme Court in Sims v. Apfel, 530 U.S. 103, 112 (2000),

held that to preserve issues for judicial review, a claimant who

has exhausted his administrative remedies is not also required to

exhaust issues in a request for review by the Appeals Council.

Accordingly,    we   have     jurisdiction       to      review       Gardner’s     claims

brought for the first time before the district court.

      Gardner asserts that the Administrative Law Judge (ALJ) erred
in (1) failing to accord proper weight to testimony of Gardner’s

mother and to Gardner’s claims of indigency and fear of surgery,

when the ALJ assessed credibility; (2) failing to consider all of

Gardner’s impairments; and (3) posing an inadequate hypothetical

question to the vocational expert (VE).                      Appellate review of the

Commissioner’s denial of benefits is limited to determining whether

(1) proper legal standards were used to evaluate the evidence; and

(2) the decision is supported by substantial evidence.                           Villa v.

Sullivan, 895 F.2d 1019, 1021 (5th Cir. 1990).

      We   reject    Gardner’s       challenge      to       the    ALJ’s      credibility
determinations.       “‘The        evaluation    of      a       claimant’s     subjective

symptoms is a task particularly within the province of the ALJ who

has   an   opportunity   to    observe       whether         a    person    seems    to   be

disabled.’”      Harrell      v.    Bowen,    862 F.2d 471,   480    (5th   Cir.

1988)(citation omitted).

      A review of the ALJ’s decision reveals that he considered

Gardner’s subjective complaints of pain and limitations and found


                                         2
that his testimony was not credible when compared to the medical

evidence.       We    will      not   disturb     the   ALJ’s      credibility

determinations.      Harrell, 862 F.2d at 480.

     We also reject Gardner’s complaint that the ALJ failed to

accord proper weight to the testimony of Gardner’s mother.                Even

though it would have been preferable for the ALJ to comment

directly on the testimony of Gardner’s mother, any error in failing

to do so was harmless. “Procedural perfection in administrative

proceedings is not required” as long as “the substantial rights of
a party have [not] been affected.”           Mays v. Bowen, 837 F.2d 1362,

1364 (5th Cir. 1988).     The ALJ’s failure to comment directly on the

testimony of Gardner’s mother, which was essentially duplicative of

Gardner’s own testimony, did not affect Gardner’s substantial

rights.

     Gardner’s argument that the ALJ failed to consider all of his

impairments in the disability determination is belied by the

record.     “[I]n making a determination as to disability, the ALJ

must analyze both the ‘disabling effect of each of the claimant’s

ailments’ and the ‘combined effect of all of these impairments.’”
Fraga v. Bowen, 810 F.2d 1296, 1305 (5th Cir. 1987).            When the ALJ

undertakes    this   analysis    to   determine    whether   the    claimant’s

impairments meet or equal an impairment listed in Appendix 1 of the

Regulations, the general requirement to consider the claimant’s

impairments in combination is satisfied. See Owens v. Heckler, 770
F.2d 1276, 1282 (5th Cir. 1985).           The ALJ determined that, despite

Gardner’s suffering from severe herniated discs, an adjustment


                                       3
disorder    with       a     depressed          mood,        borderline         intellectual

functioning, and mild asthma, he did “not have an impairment or

combination of impairments listed in, or medically equal to one

listed in Appendix 1.”         This finding was sufficient under Owens to

satisfy    the    requirement        that           the    claimant’s       impairments     be

considered in combination.

      We likewise reject Gardner’s challenge to the hypothetical

question posed to the VE.             The hypothetical question that an ALJ

poses to a VE need only incorporate the disabilities that the ALJ
recognizes. Bowling v. Shalala, 36 F.3d 431, 435(5th Cir. 1994);

Morris v. Bowen, 864 F.2d 333, 336 (5th Cir. 1988).                             If the ALJ’s

hypothetical      example      omits       a    recognized        limitation       but    “the

claimant or his representative is afforded the opportunity to

correct    deficiencies       in     the       ALJ’s       question    by    mentioning     or

suggesting to the vocational expert any purported defects in the

hypothetical      questions        (including             additional    disabilities       not

recognized by the ALJ’s findings and disabilities recognized but

omitted    from    the     question),”          there       is   no    reversible      error.

Bowling, 36 F.3d at 436
      Gardner does not dispute that his non-attorney representative

was   allowed     to       cross-examine            the     VE   regarding       the     ALJ’s

hypothetical question.             Thus, even assuming, arguendo, that the

ALJ’s hypothetical question was deficient in the respects urged on

appeal,    affording       Gardner’s       representative             an    opportunity     to

correct    any    perceived        deficiencies              precludes      a   finding    of

reversible error.          See id.


                                                4
     Inasmuch as Gardner has failed to show that the Commissioner’s

decision was not based on the proper legal standards or that it was

not supported by substantial evidence, the decision of the district

court affirming the Commissioner’s denial of benefits is

AFFIRMED.


                                                S:\OPINIONS\UNPUB\00\00-50449.0
                                                              5/25/01 11:05 AM




                                5